                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 31, 2019

Via ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. James Moore,
               18 Cr. 759 (RMB)

Dear Judge Berman:

        The Government writes respectfully to update the Court on a matter related to one of its
rulings on the Governments motions in limine.

        At the final pretrial conference on Wednesday, the Court ruled that certain online materials
relating to Renwick Haddow’s past troubles with regulatory authorities in the United Kingdom
were admissible insofar as there was evidence that the defendant had seen them specifically. The
Government does intend to admit such evidence. But having conferred, at the Court’s direction,
with defense counsel, the Government also anticipates introducing, with the defense’s consent and
via stipulation, certain of these documents even in the absence of a showing that Moore read them
specifically. These documents consist of (1) a formal online judgment against Haddow that
references his having earlier been disqualified from acting as the director of a registered company
and references his involvement in unauthorized collective investment schemes, (2) three press
releases from the Financial Conduct Authority (“FCA”), including two related to its treatment of
those schemes, and (3) a press release from the United Kingdom’s Insolvency Service relating to
the aforementioned disqualification. Among other things, the stipulations specifically highlight
that these materials do not name or implicate the defendant.

        With the admission of these materials having been agreed upon by the parties, the
Government is no longer seeking to admit third-party news articles available on the Internet at the
time of Bar Works’ recruitment of investors.

        Because the articles are not being offered for their truth, and thus do not violate the rule
against hearsay, the Government respectfully asks that the Court read the following limiting
instruction at the time these documents are first introduced:

       I expect that the evidence you will see next includes press releases and legal
       judgments that existed on the Internet during the years that the crimes at issue
       allegedly took place. You are not to consider these documents as proof of the
 Hon. Richard M. Berman                                                                        Page 2
 May 31, 2019

       matters asserted within them. They are not being offered for that purpose. Rather,
       these items are being offered for the effect that the presence of these materials may
       have had on the minds and motives of the members of the alleged conspiracy, and
       further for your consideration as to whether the misrepresentations that were
       allegedly part of the fraud were material to potential investors in Bar Works. You
       may consider the exhibits for these reasons.

       The Government respectfully asks that you read this limiting instruction when a stipulation
regarding these documents is first admitted into evidence.

        Finally, the Government notes that it will seek to admit GX 817, an article issued and read
after the recruitment of investors, for non-hearsay purposes, as it relates to a victim’s account of
how the victim began to discover the alleged fraud.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: _____________________________
                                                     Martin S. Bell
                                                     Assistant United States Attorney
                                                     (212) 637-2463


cc: David Garvin, Esq. (via ECF)
